Citation Nr: 0719402	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right hand crush injury, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left hand crush injury, currently evaluated 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
tinea pedis of the right foot and tinea cruris.

4.  Entitlement to an increased (compensable) rating for 
tinea pedis of the left foot and tinea cruris.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2005 decision, the Board denied the veteran's 
claims, and he appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2006, his attorney 
and VA's Office of General Counsel - representing the 
Secretary, filed a joint motion asking the Court to vacate 
the Board's decision and remand the claims for further 
development and readjudication.  The Court granted the 
joint motion for remand in an order issued later that same 
month and has since returned the case to the Board for 
compliance with the directives specified.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

There were two bases for the joint motion:  1) the February 
2003 VA examination did not fully address the veteran's 
symptoms and functional loss during flare-ups of his 
bilateral hand disability.  Thus, another examination is 
needed for the examiner to make specific findings concerning 
flare-ups, especially after the veteran uses his hands 
repetitively.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The joint motion 
for remand also states that VA must 2) provide the veteran 
another examination to determine whether his skin disorder 
should be rated at a compensable level.  See, e.g., Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994) (recommending the 
conducting of a skin examination during an "active stage" 
of the disease).

Further, while the veteran's appeal was pending, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
downstream disability rating and effective date elements.  
Here, the veteran was provided notice of the type of 
information and evidence needed to substantiate his claims 
for higher disability ratings.  Since, however, 
the Dingess/Hartman case had not yet been decided, he was not 
provided notice of the type of evidence necessary to 
establish an effective date in the event his claims for 
higher disability ratings eventually are granted.  So the RO 
(AMC) needs to send a supplemental VCAA letter addressing 
this additional, downstream element of his claims.  See, too, 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish both higher disability 
ratings and downstream effective dates for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  Schedule the veteran for a VA 
orthopedic examination to obtain a medical 
opinion concerning the current severity of 
his bilateral hand disability (residuals of 
a crush injury).  Aside from addressing the 
range of motion in the hands, the examiner 
is requested to specifically address the 
extent, if any, of functional loss of use 
of the hands due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess movement, 
etc., including at times when the veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged, repetitive 
use.  And if possible, these findings 
should be portrayed in terms of degrees of 
additional loss of motion.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand and the joint motion.

3.  Also schedule the veteran for a VA 
dermatology examination to obtain a medical 
opinion concerning the current severity of 
his skin disorder - both the tinea pedis 
affecting his feet and tinea cruris in his 
groin.  Ask the examiner to provide 
specific findings as to the percentage of 
the veteran's entire body affected by the 
disorder, as well as the percentage of the 
exposed areas of his body.  The examiner 
shall also indicate whether treatment of 
the veteran's skin disorder has included 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 
weeks during the past 12-months, or other 
period, or whether only topical agents have 
been used or prescribed.

*It is imperative that the claims file be 
made available to the examiner for review 
of the veteran's pertinent medical and 
other history, including a complete copy of 
this remand and the joint motion.



4.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If the claims are not granted to 
his satisfaction, send him and his 
representative, if any, a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

